Citation Nr: 1232283	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder and dysthymia.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at hearing before a Veterans Law Judge, who has since retired from the Board.  In May 2012, the Board afforded the Veteran the opportunity for another hearing before a Veterans Law Judge, who would decide the appeal.  There is no record of response from the Veteran.  Therefore, the Board will proceed with a decision. 

In October 2010, the Board remanded the claim for further development. As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the purpose of the decision the Board is using the term dysthymia, which is chronic form of depression.  See mayoclinic.com. 










FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of posttraumatic stress disorder related to service that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).  

2.  Dysthymia a form of depression was not affirmatively shown to have been present in service, and dysthymia, first documented after service, is unrelated to an injury or disease or event in service. 


CONCLUSION OF LAW

Posttraumatic stress disorder and dysthymia and were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in May 2007.   The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  No further VCAA notice is required. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records and VA records.  

The Veteran was afforded VA examinations in September 2008 and in October 2010.  As the report of the VA examination addresses the Veteran's medical history, diagnoses, etiology, and supporting rationale, the report and opinion expressed are adequate to decide the claim of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 and 1131.







Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).








Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service, or the in-service stressor is related to combat or to fear of hostile military or terrorist activity, or to a prisoner -of-war experience, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that medical nexus evidence is required for credible supporting evidence in a personal assault case). 

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not engage in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).


When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service personnel records show that the Veteran served on the USS Washtenaw County from July 1969 to July 1971 and the ship had several assignments in the waters of Vietnam, including support for the Mobile Riverine Force and coastal surveillance.  

The service treatment records do not show any complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder or dysthymia. 

After service, in July 2007, VA records show a diagnosis of alcohol dependence.

In November 2007, the Veteran stated while on the USS Washtenaw County the ship came under enemy attack and he feared for his life.  





VA records show that in September 2007 the Veteran underwent a psychiatric evaluation.  History included supply runs to Vietnam while in service, including several distressing and threatening events, which had not caused emotional problems until four years previously, when coverage of the Iraq war brought back troubling memories of Vietnam.  The VA psychiatrist stated that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD).  There was no prior psychiatric diagnoses, treatment, or hospitalizations.

In September 2008, on VA examination, the Veteran stated that during service he was frightened when percussion grenades were thrown off of the ship to kill bombers and sappers.  He recalled that the ship provided gun fire to support troops ashore and that helicopters landed on deck with troops and some body bags.  The Veteran stated that he had occasional depression.  

The VA examiner noted that the Veteran did not provide specific accounts of traumatic events in which he experienced, witnessed, or was confronted with events that involved actual or threatened death or serious injury, or responses that involved intense fear, helplessness or horror.  The Veteran did not report recurrent and intrusive recollections or recurrent and distressing dreams of specific combat events.  There had not been persistent symptoms of increased arousal with difficulty falling or staying asleep, difficulty concentrating, hypervigilance, or exaggerated startle response.  The VA examiner concluded that although the Veteran reported some mild symptoms that were as likely as not linked to service, the symptoms were not sufficient to meet the criteria for PTSD.  The Veteran was diagnosed with alcohol use and dependence.  

In August 2009, VA records show diagnoses of alcohol dependence, depression, and PTSD vs. posttraumatic stress syndrome.  In September 2009 the diagnosis was alcohol dependence in early remission and depressive disorder.  In August 2012 the diagnoses were the same.




In July 2010, the Veteran testified that he had PTSD and that he had had psychiatric problems since returning from Vietnam.  He stated that he had feared for his life during military service.

On VA examination in October 2010, the VA examiner noted that while the Veteran mentioned incidents from service, there was no particular stressor or emotional reaction that reflected PTSD symptoms.  While the VA examiner stated that the Veteran had mild symptoms of PTSD, the symptoms did not reach the criteria for a diagnosis of PTSD.  The diagnoses were alcohol dependence, in early remission, and dysthymia.  In an addendum, the VA examiner expressed the opinion that alcohol dependence was responsible for the Veteran's depressed mood.  The VA examiner concluded that dysthymia was less likely as not caused by or a result of the Veteran's military service and was better accounted for by the long history of alcohol use.

Analysis 

PTSD 

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of PTSD, PTSD was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

By regulation, the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM- IV. 38 C.F.R. § 3.304(f). 






Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  

After service on VA examinations in September 2008 and in October 2010, two different VA examiners, one a physician and one a clinical psychologist, who are qualified through education, training, or experience to offer a medical diagnosis or opinion, concluded the Veteran did not meet the DSM-IV criteria. 

Based on the foregoing, there is no competent medical evidence that the Veteran has been diagnosed with posttraumatic stress disorder.  

As for the Veteran's statement that he has posttraumatic stress disorder, attributable to service, to the extent that the statement is offered as evidence of PTSD, posttraumatic stress disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis, and the determination as to the presence of PTSD therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent);  see Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Except under certain circumstances, the Veteran as lay person may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).








As previously explained, by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f). 

For this reason, PTSD is not a simple medical condition that the Veteran as a lay person is competent to identify.

The Board therefore rejects the Veteran's testimony that he has PTSD.  

As the record now stands, there is no satisfactory proof, that is, medical evidence that the Veteran has a current diagnosis of posttraumatic stress disorder that conforms to the DSM-IV.  In the absence of proof of present disability, there is no valid claim of service connection for posttraumatic stress disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of competent medical evidence of a current diagnosis of PTSD, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

As for the Veteran's alcohol abuse, service connection may not be established on a direct basis for alcohol abuse.  Regardless of the character or quality of the evidence, alcohol abuse is not recognized as a disability for which service connection may be granted on a direct basis.  38 C.F.R. § 3.301.








Dysthymia 

As for dysthymia, on the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of dysthymia, dysthymia was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

In testimony, the Veteran described a sense of fear while in Vietnam. 

The Veteran as a lay person is competent to describe a sense of fear, which is based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71. 

As symptoms of fear may be associated with a psychiatric diagnosis and as symptoms, not treatment, are the essence of continuity, the Veteran's testimony meets the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.   See Savage at 497 (for the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation; continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

Dysthymia is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disorder therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   


Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau  at 1377.  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

As the service treatment records lack the documentation of manifestations sufficient to identify dysthymia and sufficient observation to establish chronicity during service, chronicity in service is not shown. 

As chronicity is not shown, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology

After service, the evidence in support of continuity of symptomatology consists of the Veteran's testimony that his psychiatric symptoms have persisted since service. 

As the Veteran is competent to describe psychiatric symptoms, his testimony is admissible as evidence of continuity.  38 C.F.R. § 3.159 , see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.). 

Although the Veteran asserts that he has had psychiatric problems since service, as it does not necessarily follow that there is a relationship between the recurrent dysthymia and the continuity of symptomatology the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent. 



As for the Veteran's lay testimony, which is an expressions of a causal relationship between the present disability and the continuity of symptoms, as the statements are an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

In a claim of service connection for a psychiatric disorder, such as dysthymia, there is a specific legal requirement that the diagnosis conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 4.125. 

In other words, dysthymia is not a simple medical condition.  To the extent the Veteran has expressed the opinion that his present psychiatric problems are continuation of symptoms, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a psychiatric disorder personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current dysthymia and  pneumonia in service.  Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence on the question of the relationship between the current disability and the postservice symptomatology that he avers.  

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion. Therefore, the Board rejects the Veteran's testimony, that is, the lay evidence, as competent evidence that the Veteran has dysthymia related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 


Although the Veteran as a lay person is not competent declare that he has dysthymia or to offer a nexus opinion, the Veteran is competent to relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377. 

The competent medical evidence, that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c), shows that dysthymia or depression was first documented in 2007, but the diagnosis was not associated with the Veteran's service. 

The pertinent medical evidence of record consists of the report of VA examination in October 2010.  The VA examiner then stated that it was less likely as not that dysthymia was caused by or a result of service, rather the dysthymia was better accounted for by a history of alcohol use. This evidence opposes, rather than supports, the claim. 

As for service connection for dysthymia in the basis of the diagnosed after service under 38 C.F.R. § 3.303(d), there is no competent medical evidence of dysthymia before 2007 and no competent medical evidence that relates dysthymia to relates dysthymia to an injury, disease, or event in service. 

To extent the Veteran asserts that his current psychiatric disorder is related to service, which is an expression of a causal relationship between the present disorder and an injury, disease, or event in service, as already explained the Veteran is not competent to offer an opinion on the diagnosis or cause of dysthymia.  Davidson at 1316.  







For this reason, the Veteran's lay opinion is not competent evidence of a nexus between dysthymia and an injury, disease, or event in service.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d).

As there is no favorable competent and credible lay or medical evidence that dysthymia is related to service, the preponderance of the competent medical evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder and dysthymia is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


